MEMORANDUM **
Reyes Garrate-Tirado appeals from the 34-month sentence imposed following his guilty-plea conviction for harboring illegal aliens, in violation of 8 U.S.C. § 1324(a)(l)(A)(iii) and (v)(iii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss based on the valid appeal waiver.
We review de novo Garrate-Tirado’s contention that the appeal waiver in his plea agreement does not preclude this ap*706peal because it does not unambiguously prevent him from challenging the manner in which his sentence was imposed. See United States v. Bibler, 495 F.3d 621, 624 (9th Cir.2007). We are unpersuaded, because the plea agreement unambiguously waives the right to any appeal permitted by 18 U.S.C. § 3742, which includes Gar-rate-Tirado’s claim that his sentence was imposed in violation of law. We therefore enforce the valid appeal waiver. See United States v. Bibler, 495 F.3d at 624.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.